Order entered August 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00154-CV

        FELTON LOVE AND BRIGHT IDEAL CONSTRUCTION CO., Appellant

                                               V.

                 CHICAGO TITLE INSURANCE CO., ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-13809

                                           ORDER
       We GRANT appellees’ August 5, 2015 unopposed second motion for an extension of

time to file a brief. Appellees shall file a brief by SEPTEMBER 8, 2015. We caution appellees

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE